Citation Nr: 1417022	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  13-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

 

INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 1988 rating decision denied a claim for service connection for a right knee disability, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

2. Evidence received since the February 1988 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.   


CONCLUSIONS OF LAW

1. The February 1988 rating decision is final. 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disability. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran contends that he suffers from a right knee disability as a result of injury he sustained in service.  A February 1988 rating decision denied the claim for service connection for a right knee disability on the basis that the Veteran had no diagnosed disability of the right knee. The Veteran did not perfect an appeal of the February 1988 rating decision, nor was any new and material evidence submitted within the appeal period, and it became final. 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the February 1988 rating decision, additional evidence has been received in the form of VA treatment notes, lay statements, and a VA examination.  The medical evidence reflects that the Veteran has a diagnosis of degenerative joint disease in the right knee, which relates to an unestablished fact necessary to grant the claim and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.  Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disability has been received.  Therefore, the claim to reopen the claim for service connection for this disability is granted.


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to that extent, the appeal is granted.

REMAND

The Board determines that a remand is necessary to further develop the Veteran's service connection claim.  First, the record reveals that the Veteran began receiving Supplemental Security Income (SSI) from the Social Security Administration beginning with a disability onset date of June 1985.  Records associated with his application and award of benefits are not in the claims file; therefore, the Board determines that the various treatment records, SSA evaluations, and any other documents related to the Veteran's application and denial of benefits should be requested from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

Additionally, another VA opinion should be obtained.  The February 2011 VA examiner stated that the trauma to the right knee during service "may have" contributed to the degenerative changes, she could not confirm such relationship without resorting to mere speculation as the symptoms did not return or begin until three years prior.  Another opinion, dated in October 2013 stated that the in-service injury was associated with overuse phenomena of muscles or soft tissues and would not contribute to the development of degenerative joint disease.  The examiner also stated that osteoarthritis of the knees occurs as a result of gradual wear and tear from daily use of the joint, as well as effects from the Veteran's occupation.  However, neither opinion considered the Veteran's contentions in a September 2011 submission that his disability had been chronic and not begun just three years prior, only that he had not sought VA treatment before that time.  In addition, the October 2013 physician did not explain why the Veteran's military service would not be part of the "daily use" of the joint that would contribute to the "gradual wear and tear" leading to the development of the osteoarthritis.  Therefore, the Board determines that a VA opinion that addresses these concerns should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request records from SSA associated with the Veteran's application and award of SSI benefits with an onset date of June 1985.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Schedule the Veteran for an examination to determine the etiology of the Veteran's right knee disability.  The claims file must be made available for  review in conjunction with the examination.  The examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right knee disability is a result of in-service right knee complaints or is otherwise a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.  In forming the opinion, the examiner must contemplate the Veteran's lay statements throughout the claims file with respect to his symptoms and medical history.  Additionally, the examiner is advised that he or she need not find that the Veteran's military service was the sole cause of the current disability, only that there is a relationship between the two.

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


